Citation Nr: 0727504	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-21 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a chronic lung disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for migraine headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In a decision of October 2000, the RO concluded 
that new and material evidence had not been presented to 
reopen a claim for service connection for migraine headaches.  
In a decision of August 2002, the RO concluded that no new 
and material evidence had been presented to reopen a claim 
for service connection for a chronic lung disorder.  A 
hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge. 

In a decision of November 2005, the Board denied both of the 
issues.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Subsequently, in January 2007, the Secretary of Veterans 
Affairs (Secretary) and the veteran, though his former 
attorney, filed a Joint Motion for Remand.  The Court granted 
that motion later that month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issues of whether new and material 
evidence has been presented to reopen claims for service 
connection, the Board notes that in Kent. v. Nicholson, 20 
Vet. App. 1, (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty to 
assist notice under the Veterans Claims Assistance Act of 
2000 (VCAA) which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In addition, the Court held 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the Joint Motion, the parties stipulated that the three 
notification letters which had previously been provided to 
the veteran did not meet the provisions of the VCAA as 
interpreted in Kent.  Accordingly, the case is REMANDED for 
the following action:

1.  The RO should send a revised duty to 
assist notice regarding the request to 
reopen claims for service connection for 
a psychiatric disorder and a cervical 
spine disorder.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  Thereafter, the RO should 
readjudicate the request to reopen the 
claims for service connection.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



